Citation Nr: 1046215	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
iatrophic hypothyroidism, status post thyroidectomy.

2. Entitlement to an initial rating in excess of 10 percent for 
status post bunionectomy with hammertoe correction, right foot, 
to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to August 
2003.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision issued by 
the RO.  The Board remanded the issues on appeal in September 
2006, May 2009, and June 2010 for further development of the 
record.

In July 2010, the Veteran testified at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge (VLJ) 
at the RO.  A copy of the transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for 
a right foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's iatrophic hypothyroidism is manifested by mental 
sluggishness, continuous medication, and constipation; her cold 
intolerance and sleepiness have not been shown to result in any 
significant occupational impairment in and of themselves.





CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
higher, for hypothyroidism are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.119, Diagnostic Code 7903 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits under the Veterans Claims Assistance Act of 
2000 (VCAA) are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning 
revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

Effective May 30, 2008, 38 CFR § 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established." 
38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced 
disagreement with the assigned rating for the hypothyroidism in a 
notice of disagreement, no further duty to inform her of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the letter sent to the Veteran in 
October 2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

Recently, the Court in Bryant v. Shinseki, 23 Vet. App. 488 
(2010) held that 38 C.F.R. § 3.103(c)(2) imposes upon "Board 
hearing officers" a duty to suggest to the claimant the 
submission of possibly overlooked evidence, irrespective of the 
notice letter that may have been sent to the claimant pursuant to 
38 U.S.C.A. § 5103(a).  In this regard, the Court reasoned "to 
hold that the failure of a hearing officer to suggest the 
submission of evidence that might have been overlooked is 
rendered nonprejudicial simply because the claimant had been 
provided preadjudicatory notice of what was needed to 
substantiate the claim essentially would eviscerate the duty 
imposed by the Secretary in § 3.103(c)(2)."  To that end, the 
Court explained that having a "Board hearing officer" suggest 
potentially overlooked evidence during a hearing does not equate 
to preadjudication.  During the July 2010 hearing, the 
undersigned AVLJ encouraged the Veteran to submit any additional 
evidence that would support her contention.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has already been established, the present level of 
disability is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from the 
time the claim is file until VA makes a final decision.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

790
3
Hypothyroidism
Ratin
g

Cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats 
per minute), and sleepiness
100

Muscular weakness, mental disturbance, and weight gain
60

Fatigability, constipation, and mental sluggishness
30

Fatigability, or; continuous medication required for 
control
10
38 C.F.R. § 4.119, Diagnostic Code 7903 (2010).

Factual Background and Analysis

Service treatment records indicate the Veteran underwent a total 
thyroidectomy in 1986.  In an April 1996 service treatment record 
(STR), the Veteran complained of weight gain, cold intolerance, 
fatigue, and constipation.  In a November 2002 service treatment 
record, the examiner noted she was asymptomatic.  

During a July 2003 VA examination, the Veteran complained of 
chronic constipation, of "being tired all of the time," and 
some cold intolerance, but reported she had no memory complaints 
and no tremor.  She also reported she gained about 15 pounds in 
the past year.  The examiner diagnosed iatrogenic hypothyroidism, 
under fairly good control. 

In her September 2003 statement, the Veteran reported that most 
times she is so cold that her body feels as though it is going 
numb and she is not able to concentrate.  She also reported she 
often had to take breaks when finding herself thinking about how 
cold she is rather than the task at hand.  

In an August 2004 letter, L. H., M.D., stated that he Veteran's 
constipation and cold intolerance, from which she suffers, is 
more likely than not related to her thyroid conditions, which 
occurred while she was on active duty.  

During a December 2009 VA examination, the Veteran complained of 
cold intolerance all of the time, chronic infrequent bowel 
movements, and a continuous feeling of tiredness and fatigue.  
She states that she sometimes got forgetful, but this was not a 
major basis because she was to operate as a store manager in a 
retail store and get along satisfactorily.  The examiner noted 
she had a mobility problem rather than a constipation problem.  
The Veteran stated that generally her weight stayed between 165 
and 175 pounds, and that over the past 12 years she has not 
weight less than 134 and has not weighed more than 192.  The 
examiner noted she weighed 174, and there are no objective 
residuals of thyroid disease.  Subjectively, the examiner noted 
colon polyps, ease of fatigability, daytime sleepiness, and 
mobility disorder of the colon all more likely than not residuals 
of iatrogenic hypothyroidism.  When posed with the criteria of 
Diagnostic Code 7903, the examiner noted cold intolerance and 
sleepiness but indicated that the remaining criteria for the 60 
and 100 percent evaluations were not shown.

At her July 2010 hearing, the Veteran reported muscle weakness, 
weight gain, constipation, and trembling.

The record shows the Veteran's hypothyroidism is manifested by 
cold intolerance, sleepiness, fatigability, a history of chronic 
constipation, and mental sluggishness.  The symptomatology 
associated with the hypothyroidism thus more closely approximates 
the criteria for a 30 percent evaluation under Diagnostic Code 
7903.

In considering whether the next higher evaluation of 60 percent 
is warranted, the Board notes that the December 2009 VA examiner 
specifically found no evidence of muscular weakness, mental 
disturbance, or significant weight gain.  The examiner did note 
cold intolerance and sleepiness, while indicating that the 
remaining criteria for a 100 percent evaluation were not met.  
The Board is aware of the Veteran's testimony as to muscular 
weakness and weight gain.  The questions of whether weakness is 
due to muscles (as opposed to, for example, joints or nerves) and 
the medical significance of weight gain for rating purposes, 
however, are medical questions beyond the competency of this 
Veteran, who has not been shown to have medical training, 
expertise, or credentials.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Several recent Court decisions warrant consideration here.  The 
Court had held that where rating criteria are worded in the 
conjunctive with the use of the word "and," each of the 
specified criteria must be present to warrant the specified 
percentage requirements.  See Camacho v. Nicholson, 21 Vet. App. 
360 (2007).  More recently, however, the Court has limited the 
scope of this decision, holding that it only applied where the 
rating criteria were "successive," i.e., that the criteria for 
the lower evaluation plus additional criteria were required 
before the next higher evaluation.  See Tatum v. Shinseki, 23 
Vet. App. 152, 156 (2009).  The Court elaborated that Camacho 
would not apply where a Veteran could potentially establish 
entitlement to the next higher rating without meeting any of the 
criteria for the lower rating.

Application of Camacho and Tatum in this case is complicated by 
the fact that the criteria for a 100 percent evaluation include 
muscular weakness and mental disturbance, but not weight gain.  
The question for the Board therefore becomes whether an 
evaluation in excess of 30 percent is warranted in view of the 
findings of cold intolerance and sleepiness.  In this regard, the 
Board finds that the cold intolerance and sleepiness do not, in 
and of themselves, warrant an evaluation in excess of 30 percent 
because the evidence of record, including the Veteran's lay 
contentions, fails to demonstrate a degree of secondary 
occupational impairment beyond that contemplated by a 30 percent 
evaluation.  This is particularly the case because, as noted 
during her July 2010 hearing, the Veteran reported working 12 to 
15 hours a day - a degree of occupational functionality not at 
all compatible with a 60 percent or 100 percent evaluation.

The level of impairment associated with the hypothyroidism has 
been relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 30 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

An extra-schedular evaluation under 38 C.F.R. § 3.321 has been 
considered.  However, the impairment associated with the 
hypothyroidism is adequately contemplated by the diagnostic code 
applied.  The medical evidence shows complaints of fatigue, 
mental sluggishness, and constipation.  Diagnostic Code 7903 
specifically addresses this type of impairment.  Thus, the 
evidence does not present such an exceptional disability picture 
that the available schedular evaluation for the service-connected 
disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

An inferred claim for a total disability rating based upon 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The Veteran reported 
during her December 2009 VA examination that her hypothyroidism 
sometimes interfered with her work but also mentioned that she 
was able to manage a store and get along satisfactorily.  The 
record does not show the Veteran has been rendered unemployable 
as a result of her hypothyroidism.  Therefore, any inferred TDIU 
claim is inapplicable in this case.

An increased evaluation of 30 is warranted for hypothyroidism.  
To the extent that any further increase is denied, the 
preponderance of the evidence is against the initial increased 
rating claim for hypothyroidism; there is no doubt to be 
resolved; and an increased rating is not warranted.  38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, for hypothyroidism is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  







REMAND

The claims file reflects that in her July 2010 Board hearing, the 
Veteran indicated she had continued treatment for her foot 
disability including her last appointment in March 2010 at Fort 
Jackson.  As the claims file only includes almost no post-service 
treatment records, any additional records should be obtained.  

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, to include records from private medical 
care providers.  Such reasonable efforts will generally consist 
of an initial request for the records and, if the records are not 
received, at least one follow-up request.  The AMC/RO should make 
a request to obtain these private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, that treated the 
Veteran for her service-connected foot 
disability since service.  Of particular 
interest are any records of evaluation and/or 
treatment from Fort Jackson.  After the 
Veteran has signed the appropriate releases, 
those records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and her representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations-specifically to include 
consideration of all of the evidence of 
record since the January 2010 SSOC.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


